Citation Nr: 1133580	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  06-00 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) (2010).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In June 2010, the Board remanded these matters to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for additional development.  After completing the requested actions, the RO continued the denial (as reflected in a July 2011 supplemental statement of the case (SSOC)) and returned this matter to the Board for additional appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal has been accomplished.

2.  Service connection is in effect for posttraumatic stress disorder (PTSD), rated 50 percent disabling; tinnitus, rated 10 percent disabling; and, hearing loss, rated noncompensably disabling.  He has a combined 60 percent rating.  He has been assigned a permanent and total disability rating for non-service connected pension purposes.

3.  The percentage rating for the Veteran's service-connected PTSD, hearing loss, and tinnitus do not meet the minimum percentage requirements for an award of a TDIU, and the disabilities are not shown to prevent him from obtaining or retaining substantially gainful employment.

4.  The Veteran does not meet the criteria noted under 38 C.F.R. § 4.16(b) for assignment of a TDIU, on an extra-schedular basis.

CONCLUSION OF LAW

The criteria for a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a March 2008 pre-rating letter provided notice to the Veteran of the  evidence and information needed to substantiate his claim for a TDIU on appeal.  This letter also informed the Veteran of what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter further requested that the Veteran submit any additional information or evidence in his possession that pertained to his claims.  In addition, the March 2008 letter provided the Veteran with information regarding disability ratings and effective dates consistent with Dingess/Hartman.  The January 2009 RO rating decision reflects the initial adjudication of the claim for a TDIU.  Hence, the March 2008 letter-which meets all four of Pelegrini's content of notice requirement- also meets the VCAA's timing of notice requirement.

Additionally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal. Pertinent medical evidence of record includes the Veteran's service treatment records, VA medical records, private medical records, and the reports of VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim(s).  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006)(rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran contends that he is totally disabled and unable to work as a result of his service-connected disabilities, specifically his service-connected posttraumatic stress disorder (PTSD).

The Board also notes that the Veteran specifically asserts that a TDIU based on extra-schedular consideration is for application in his case.

The applicable law provides that a TDIU may be assigned where the claimant is deemed to be unable to secure and maintain substantially gainful employment as the result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to at least 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).

If the claimant does not meet the minimum percentage rating requirements of § 4.16(a), he or she may still be entitled to the benefit sought where the case presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards to warrant a TDIU on an extra-schedular basis.  38 C.F.R. § 4.16(b) (2010).  In this regard, rating boards should submit to the Director of the Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  An assessment for extra-schedular referral requires a full statement of consideration of the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  Id.

The Veteran's service-connected disabilities include the following: PTSD, rated as 50 percent disabling from January 25, 2005, tinnitus, rated as 10 percent disabling from March 22, 2005, and hearing loss, rated as noncompensable from January 25, 2005.  The RO assigned a combined disability evaluation of 60 percent, effective March 22, 2005, for these service-connected disabilities.

Based on the above, the initial schedular requirements for a TDIU pursuant to 38 C.F.R. § 4.16(a) have not been met.  The Veteran does not have a single service-connected disability rated at the 60 percent level, and the combined rating for his service-connected disabilities is 60 percent, which does not meet the 70 percent combined rating requirement.  However, in this case, there remains the question of whether a TDIU applies on an extra-schedular basis as the result of an exceptional or unusual disability picture consistent with 38 C.F.R. § 4.16 (b).  For a Veteran to prevail on a claim for a total compensation rating based on individual unemployability on an extra-schedular basis, it is necessary that the record reflect some factor which places the case in a different category than other Veterans with equal rating of disability.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  This is so because a high disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In an April 2008 letter, R. Browne, LMSW, ACSW, noted that he has seen the Veteran as his individual psychotherapist since August 2006.  The symptoms of PTSD that he exhibits result in his disability to cope with the interpersonal and intrapersonal stress of a work experience.  He exhibits a pattern of responding aggressively to what he can perceive as a threat.  This threat can be real or perceived.  The perception of threat or anticipated harm can have delusional aspects.  My strong recommendation to him is for him to no longer seek to be employed.  He does not exhibit capacity to cope with the stress and frustrations that are integral in a work setting. 

In a July 2008 VA PTSD examination report, the VA examiner opined that it was difficult for him to lay unemployability entirely at the door of the Veteran's PTSD. Certainly he has at least a moderately severe PTSD clinical picture which clearly impacts employability issues.  However, he appeared able to finally surmount these handicaps by securing the carpentry trade.  It would appear that his (non service- connected) strokes and brain surgery account for his loss of that livelihood, rather than his PTSD, per se.  It is at least as likely as not that the Veteran is unable to secure or maintain gainful employment at this juncture, due to the combined effects of his physical and mental disabilities, but he could not say that it is due solely to the PTSD itself.  However, the VA examiner then opined that it was at least as likely as not that the PTSD would prevent him from being able to secure and maintain the kinds of gainful employment that would ordinarily be available to him with his physical restrictions (i.e. physically he could probably be a greeter at Wal-Mart, but his PTSD symptoms would prevent that, due to his inability to tolerate interpersonal conflict).

In June 2010, the Board remanded this matter to obtain either a supplemental opinion from the July 2008 VA examiner or a new examination and opinion as to whether the Veteran's service-connected disabilities have rendered him from unable to secure or follow a substantially gainful occupation and for consideration of 

In July 2010, the Veteran underwent a VA PTSD examination by a new examiner (different from the July 2008 VA examiner).  The VA examiner noted a thorough review of the claims file, to include consideration of the prior July 2008 VA examiner's "somewhat perplexing set of opinions."  The Veteran provided the examiner with a document, that was placed in the claims file, in which the Veteran reiterates the points that he has (a) been diagnosed with "at least moderately severe" PTSD; (b) has never, in spite of his abilities as a carpenter, proven capable of earning income sufficient to support himself, and (c) merits, hence, a rating of individual unemployability.  The Veteran also presented the examiner with a Social Security Administration document summarizing the Veteran's "Taxed Social Security Earnings," year by year, for the time period between 1966 and 2006.  During many of the referenced years, the Veteran earned $0 in income taxed by the SSA.  And during his "best" year, he earned just shy of $6,000 subject to SSA withholding.  The examiner noted that the Veteran attended Starr Commonwealth during the years 1963 to 1965, which was a school for troubled youth, for people who tend not to fit smoothly into the cultural mainstream, who perhaps are poorly affectively and behaviorally self-managed, and who may have endured some brushes with the law.  The examiner noted that while the Veteran was honorably discharged from service, there were four Article 15 charges during his enlistment.  

The VA examiner opined that the Veteran's diagnosed PTSD figures into his employability, but is not believed to have rendered him unable to secure or follow a substantially gainful occupation.  There are certain occupations which might prove too stressful or demanding or require too much contact with other people (e.g. customers), because of his PTSD, yet, he is not, for reason of this disorder, considered to be unable to maintain gainful activity.  The examiner provided a discussion of his rationale, noting that he was not opining that the Veteran was inappropriately diagnosed with PTSD, nor would it appear to be the case that he is employable.  However, the Veteran clearly demonstrates a pattern of poor social adjustment prior to joining the US Army (and, hence, prior to developing symptoms of PTSD).  For reasons attributable to his formative years (i.e. his childhood and adolescence), the Veteran would appear to endure considerable difficulty tolerating externally mediated structure (e.g. he may struggle with being told what to do to or that he is expected, for arbitrary reasons, to behave in certain ways or to refrain from behaving in certain ways).  This problem or constellation of problems would appear to antedate any exposure to combat trauma or other extreme stressors encountered during military service, and is considered the basis for the Veteran's inability to sustain meaningful employment and adequately support himself.  

The VA examiner furthered that the Veteran's therapist, R. Browne, MSW, does not appear to have taken the Veteran's pre-morbid (i.e. pre-PTSD) history into consideration when rendering his opinion regarding the Veteran's employability.  It is the VA examiner's opinion that the Veteran's lack of ability to sustain gainful employment is less likely than not caused by his diagnosed PTSD.  The VA examiner stated that he drew upon his extensive experience with similar individuals in similar circumstances in arriving at his opinion.

In a February 2011 VA PTSD examination report, the prior July 2008 VA examiner noted a thorough review of the claims file, to include a discussion of pertinent evidence and assertions by the Veteran.  The examiner noted that one of the Veteran's symptoms involves feelings of betrayal by the government and the belief, with anger, that the inappropriate actions (the Veteran's belief that he was exposed to Agent Orange in Korea) were responsible for his psychosocial impairments and that he therefore should be entitled to more compensation than he currently receives.  In a summary of the Veteran's current psychosocial status the examiner noted that the Veteran endorses that, with the exception of the death of his companion dog, there have been no psychosocial changes since his last examination.  He is angry that the military put him in or near the combat arena in Korea when he was 17 years old (against the alleged policy of waiting until a soldier was 18), thus inappropriately contributing to the symptoms of PTSD and his resultant difficulties with employability and having a successful life and better financial means.  He noted that while the Veteran endorses mild to moderate symptoms of PTSD that remain unchanged since his last examination, he believes that the symptoms are severe enough to render him unable to seek, secure and maintain substantially gainful employment.  

The VA examiner opined that there was not total occupational and social impairment due to PTSD signs and symptoms.  The Veteran's PTSD signs and symptoms do result in deficiencies in judgment, thinking, family relations, work, mood, or school.  The VA examiner stated that the Veteran's judgment appears to be contaminated by unresolved anger at "the military and the government," whom he blames for his development of PTSD.  This cognitive distortion lends itself toward feelings of entitlement for the government to provide compensation and lessens his belief that some kind of treatment might help ameliorate his symptoms or render him more employable.  The VA examiner opined that the Veteran's PTSD appears to certainly be a factor contributing to his history of difficulty in sustaining gainful employment, but not necessarily the main factor.  His symptoms of PTSD do not appear severe enough in and of themselves, to preclude employment.  

In April 2011, the Director of VA Compensation and Pension Service provided a letter regarding consideration of a TDIU, on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  The Director stated that on VA examinations dated in October 2007 and July 2008, it was noted that the Veteran had not worked since 1997.  The records shows that the Veteran subsequently developed PTSD, which impacted employability with no definitive cause and effect identified.  VA medical examination in October 2007 stopped short of stating that PTSD caused unemployment.  The examiner, in October 2007, did note that PTSD would prevent the Veteran from securing or maintaining gainful employment ordinarily available to him.  However, this opinion is not supported by a rationale, which limits its probative value.  VA medical statement in July of 2008 was ambiguous about the impact of PTSD on unemployment.  The examiner admitted that it would be difficult to lay unemployability at the door of PTSD.  The VA medical opinion of June 2010 clearly acknowledges the impact of PTSD on employability and emphatically rejects PTSD as the sole cause of unemployability.  

The Director opined that the evidentiary record, when considering the totality of the evidence does not support an extra-schedular finding of unemployability.  The VA examinations and medical opinion do not support the idea that unemployability is caused by or due to PTSD.  The evidence is clear that employment was stopped by stroke and a brain aneurysm and that PTSD was subsequently developed and has had an impact on unemployment.  The impact that PTSD has had on employability has not been defined or quantified.  However, it is also clear that the impact has not been determined as significant enough to reasonably conclude that unemployability is solely due to the Veteran's service-connected PTSD.  The Director concluded that entitlement to an extra-schedular evaluation for the service-connected disabilities, pursuant to the provisions of 38 C.F.R. § 4.16(b) is not warranted.   

The Board does not dispute that the Veteran's service-connected disabilities do result in some occupational impairment.  Further, the record reflects he is currently unemployed.  However, based on thorough review of the record, the Board is of the opinion that such impairment has been adequately compensated by the current schedular ratings.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  

While the Board has considered the Veteran's assertions in this appeal, none of the competent medical evidence indicates that veteran's service-connected disability renders him unable to obtain or retain substantially gainful employment, the Board must conclude that the criteria for invoking the procedures of 38 C.F.R. 4.16(b), for assignment of a TDIU, on an extra- schedular basis, are not met. While the record does show that the Veteran has not been employed since 1997 (and that from the years of 1977 to 1983 the Veteran did not earn income subject to taxing by the Social Security Administration), the competent and probative evidence and opinions weigh against a finding that the Veteran is unemployable due to his service-connected disabilities.

In light of the Director's decision, and the medical opinions of record, the Board finds assignment of an extraschedular evaluation unwarranted.  The evidence of record does not show that the Veteran is unable to secure or follow a substantially gainful occupation solely due to his service-connected disabilities. The evidence shows that these disorders are limiting; however, his non service-connected disabilities, of degenerating lumbar disks, carpal tunnel syndrome, residuals of two strokes and a brain aneurysm requiring surgery prevented him from continuing employment in his trade as a carpenter (as noted in the July 2008 VA examination report).  While the evidence shows that the Veteran would have difficulty in employment, the evidence does not indicate that the Veteran is physically or mentally incapable of engaging in all types of employment due solely to his service-connected disabilities.  The Board finds that R. Browne's April 2008 recommendation to the Veteran to no longer seek to be employed because he does not exhibit capacity to cope with the stress and frustrations that are integral in a work setting, does not amount to an opinion that the Veteran is prevented from engaging in all types of employment (i.e. employment where his interaction with others was limited or where he was afforded independence in carrying out work duties). 

The evidence therefore preponderates against his claim for a TDIU. The benefit-of-the-doubt rule does not apply here.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


